Citation Nr: 1647343	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-13 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease (CAD), for purposes of retroactive benefits, from April 28, 2004 to June [redacted], 2011.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1951 to December 1959, from January 1960 to November 1963, and from August 1969 to June 1971.  The Veteran died on June [redacted], 2011.  The appellant, who is the Veteran's widow, has been substituted as the appellant for this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management center in St. Paul, Minnesota.  In this rating decision, among other actions, the RO awarded service connection for CAD and assigned a 10 percent evaluation for that disability, effective September 20, 2004.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The 10 percent evaluation assigned for coronary artery disease was assigned using the criteria listed in 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).  When rating the heart, one metabolic equivalent (MET) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.  

While the electronic file contains copious records relating to medical treatment of the Veteran's various health issues, to include advanced Alzheimer's disease and pulmonary emphysema, specific testing to determine the severity of the Veteran's CAD as per VA rating criteria, to include associated symptomatology, was not undertaken during his lifetime.  As such, there is no evidence of the Veteran's demonstrated METs level or left ventricular dysfunction or ejection fraction between the date that service connection was established and his demise.  However, these records do include notations of his service-connected CAD and associated symptomatology which, under the rating criteria, a medical examiner could use to estimate the level of activity and resulting METs.  As such a retrospective medical determination is beyond the board's purview, a remand is necessary.  Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions but VA is always free to supplement the record by seeking an advisory opinion to support its ultimate conclusions).  

As the necessary medical opinions must be based on all medical evidence of record dated from April 28, 2004, to the present the appellant should be contacted so that she may identify any potentially outstanding treatment records (VA and private) that may exist.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all records of VA treatment from the VA Medical Center (VAMC) in Denver, Colorado, dated after April 24, 2004, which are not already associated with the electronic file.  All attempts to identify and obtain these records must be commemorated in the Veteran's VA claims file.  

2.  Contact the appellant and request that she identify any records of the Veteran's private treatment for coronary artery disease dated after April 27, 2004, which are not associated with the electronic record.  For any identified records, request that she complete and submit to VA a signed authorization for release of all private medical professionals from whom the Veteran received treatment.  After receiving the completed authorization(s), undertake all appropriate efforts to attempt to obtain these identified records.  All development efforts with respect to this directive should be associated with the claims file.  

3.  Thereafter, the Veteran's complete electronic file (VBMS and Virtual VA) should be sent to a cardiologist for an advisory medical opinion regarding the severity of the Veteran's coronary artery disease between April 28, 2004, and June [redacted], 2011.  Based on a review of the complete electronic record, the examiner should provide a retrospective estimate or estimates of the workload of METs that would have resulted in dyspnea, fatigue, angina, dizziness, or syncope for the Veteran during the period from April 28, 2004 to June [redacted], 2011.  

The examiner must explain the rationale for all opinions, with citation to supporting factual data, as deemed appropriate.  

If the requested opinion cannot be offered, the factual and/or medical reason(s) must be fully explained.  

4.  Thereafter, readjudicate the appellant's appeals in light of all of the evidence of record.  If any benefit sought is not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the appellant and her representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




